Appellant was convicted of manslaughter and his punishment assessed at five years confinement in the State penitentiary.
There are three bills of exception in the record, all relating to the same matter. In one it is shown: "Upon the trial of this cause the following occurred: During the examination of the venireman Frank Krueger, touching his qualification as a juror, the defendant's counsel stated to said venireman: `The court will tell you in his charge that the defendant in a criminal case is presumed to be innocent until his guilt is established, by competent evidence, beyond a reasonable doubt, and if you have a reasonable doubt as to his guilt you will give him the benefit of the doubt and acquit him. Now, assuming you have been accepted as a juror, and that you have heard all the evidence, and from the evidence you believe the defendant to be guilty, but you have a *Page 185 
reasonable doubt as to his guilt; with your mind in that condition, would you give the defendant the benefit of the doubt and acquit him?' And to said question so put to him the venireman answered `No.' And thereupon the defendant's counsel offered to challenge the venireman for cause, for the reason that the venireman had expressed himself as unwilling to give the defendant the benefit of the law as to a reasonable doubt; and the court refused to sustain the challenge upon the ground, as stated by the court, `When a juror believes a defendant guilty, the reasonable doubt the law accords him is overcome. The question is inconsistent, because he (the juror) could not believe him guilty and then have a reasonable doubt thereof.'"
We think the court was correct in his ruling, for if a juror from the evidence adduced on the trial believes a defendant guilty, there is no reasonable doubt as to his guilt. If the juror had a reasonable doubt as to his guilt, the evidence would not have convinced him of his guilt. And the question propounded is based on the theory that although the evidence had convinced the juror of the guilt of the person on trial, yet if the court charged on reasonable doubt, the juror should acquit. The question as framed is as stated by the court, inconsistent, and the court did not err in not permitting it to be asked the other jurors. The juror who answered it as above did not sit in the case, and no error is presented.
The judgment is affirmed.
Affirmed.
[Rehearing denied December 8, 1915. — Reporter.]